COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
TEXAS TECH UNIVERSITY                                             No. 08-16-00019-CV
HEALTH SCIENCES CENTER AT EL                     §
PASO,                                                                Appeal from the
                                                 §
                              Appellant,                       County Court at Law No. 5
                                                 §
v.                                                              of El Paso County, Texas
                                                 §
MARIEL RODRIGUEZ,                                                 (TC# 2014DCV1047)
                                                 §
                                  Appellee.

                                         JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.